                                                                               JS-6
     Case 2:21-cv-01871-PA-MAA Document 19 Filed 04/09/21 Page 1 of 2 Page ID #:94



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                           Case No.: 2:21-cv-01871-PA-MAA
     WAYNE WEATHERSPOON, an
13   individual,                             Hon. Percy Anderson
14               Plaintiff,
15                                           ORDER FOR DISMISSAL WITH
         v.                                  PREJUDICE
16   JONG JA PAK, an individual; JOON
     SIK PAK, an individual; and DOES 1-     Action Filed: February 26, 2021
17   10,                                     Trial Date:   Not on Calendar
                Defendants.
18

19
20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-01871-PA-MAA Document 19 Filed 04/09/21 Page 2 of 2 Page ID #:95



 1            Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3            IT IS ORDERED THAT:
 4            Plaintiff Wayne Weatherspoon’s action against Defendants Jong Ja Pak and Joon
 5   Sik Pak is dismissed with prejudice. Each party will be responsible for its own fees and
 6   costs.
 7

 8

 9

10

11
     Dated: April 09, 2021
12                                                       Hon. Percy Anderson
                                                         United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
